United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2426
Issued: August 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 9, 2008 appellant filed a timely appeal of a September 18, 2007 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative, finding that
he received an overpayment for which he was not at fault and directing recovery of the
overpayment from continuing compensation payments. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $8,882.61 from May 1, 2001 through
December 24, 2005, when he received workers’ compensation benefits while also receiving
social security benefits; (2) whether the Office properly denied waiver of the recovery of the
overpayment; and (3) whether the Office properly directed recovery of the overpayment at the
rate of $550.00 per month from appellant’s continuing compensation payments.

FACTUAL HISTORY
On October 4, 1988 appellant, then a 41-year-old rural carrier, sustained a right knee
injury as a result of getting in and out of tanks and walking up and down steps on a deck. The
Office accepted his claim for right knee sprain. On February 2, 1989 appellant filed a claim
alleging that he sustained a right knee injury as a result of a motor vehicle accident on that date.
The Office accepted his claim for right knee sprain and localized right lower leg osteoarthritis.1
Appellant received appropriate total disability compensation.
In a Federal Employee Retirement System (FERS) and social security dual benefits
calculations fax transmittal dated December 22, 2005, a social security representative indicated
that prior to May 2001 he was receiving disability benefits. The representative further indicated
that beginning in May 2001 appellant concurrently received FERS retirement benefits and social
security benefits. The social security representative prepared a dual benefits calculation
worksheet noting figures for social security benefits with FERS benefits and social security
benefits without FERS benefits for the period May 2001 to December 2005.
In a January 4, 2006 FERS overpayment calculation worksheet, the Office noted that, for
the period May 1, 2001 to December 24, 2005, it failed to deduct a 28-day FERS offset amount
from appellant’s benefits. This resulted in an overpayment of $8,882.61.
On February 21, 2007 the Office made a preliminary determination that appellant
received an overpayment in the amount of $8,882.61 from May 1, 2001 to December 24, 2005
because he was in receipt of social security benefits attributable to his federal employment at the
same time that he was receiving compensation benefits under the Federal Employees’
Compensation Act, which constituted a dual receipt of benefits. His compensation benefits had
not been offset by the amount of social security benefits he received attributable to his federal
service. Appellant was found not at fault in creating the overpayment and was advised that he
could request a telephone conference, a final decision based on the written evidence only or a
hearing within 30 days if he disagreed that the overpayment occurred, with the amount of the
overpayment or if he believed that recovery of the overpayment should be waived. The Office
requested that he complete an accompanying overpayment recovery questionnaire (Form
OWCP-20) and submit financial documents within 30 days.
By letter dated February 28, 2007, appellant, through his representative, requested a
prerecoupment hearing before an Office hearing representative. He did not submit a completed
OWCP-20 form. At the June 27, 2007 hearing, appellant was given another OWCP-20 form.
Following the hearing, he did not submit any OWCP-20 form, but he submitted a list of monthly
expenses which included: $35.00 for AT&T telephone service, $85.00 for PG&E, $4.25 for the
West County Times newspaper, $23.84 for garbage collection, $44.47 for Verizon telephone
service, $71.25 for an American Association of Retired People credit card, $90.66 for 21st
Century insurance, $95.00 for Chevron credit card, $117.01 for COMCAST, $82.91 for
American Automobile Association (AAA) home insurance, $21.83 for Department of Motor
Vehicle registration, $4.50 for AAA membership, $76.76 for county property taxes, $27.00 for
1

The claims were assigned file number xxxxxx031 and xxxxxx529 and combined into master claim.

2

East Bay Municipal Utility District, $21.00 for Bubble Wash, $100.00 for groceries, $120.00 for
meals out, $25.00 for Kaiser, $234.25 for his father’s funeral, $125.00 for car repair, $65.00 for
car maintenance, $70.00 for gardener, $57.33 for “SWA,” $75.00 for Wal-Mart, $32.50 for
cleaners, $12.00 for Puritan Pride, $40.00 for Costco, $29.16 for “Johnson,” $14.00 for Staples,
$26.83 for Macy’s, $400.00 for “Margo,” $400.00 for “Darnell,” $400.00 for his 57
grandchildren, $50.00 for recreation, $100.00 for the senior center, $10.00 for plumbing and
$60.00 for pruning, totaling $3,246.54. Appellant’s monthly income included $2,189.00 in
workers’ compensation benefits, $820.00 in social security compensation benefits and $77.54
from a Teamsters’ benefit plan, totaling $3,086.54. He did not report on any assets.
By decision dated September 18, 2007, an Office hearing representative finalized the
overpayment. She reduced appellant’s monthly income to $2,736.54, basing it only on net
monthly workers’ compensation benefits of $1,839.00. The hearing representative also reduced
his monthly expenses to $1,588.80 as he did not submit any documentation to support his
claimed expense of $400.00 each for his 57 grandchildren, “Margo” and “Darnell” as dependents
or payments for his father’s funeral, car repair, “Johnson,” “SWA” and Puritan Pride. She found
that the funeral and car repair expenses were one-time payments. The hearing representative
further found that appellant was not entitled to waiver of recovery of the overpayment as his
monthly income exceeded his monthly expenses by more than $50.00. She directed recovery of
the overpayment at a rate of $550.00 per month from his continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d)(2) of the Act2 provides for limitations on the right to receive
compensation and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under subchapter III of chapter 84 of this title or benefits under title II of the
[Social Security Act] shall be entitled to all such benefits, except that--”
***
“(2) in the case of benefits received on account of age or death under title II of the
[Social Security Act], compensation payable under this subchapter based on the
federal service of an employee shall be reduced by the amount of any such social
security benefits payable that are attributable to [f]ederal service of that employee
covered by chapter 84 of this title.”3

2

5 U.S.C. § 8116(d)(2).

3

Id.; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4e,
2.1000.11(a)(b) (January 1997); FECA Bulletin No. 97-9 (issued February 3, 1997) (FECA benefits have to be
adjusted for the FERS portion of social security benefits, the portion of the social security benefit earned as a federal
employee is part of the FERS retirement package and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $8,882.61. The record indicates that the Office accepted his traumatic injury claims for right
knee sprain and localized right lower leg osteoarthritis and he was paid disability compensation
under the Act. The record also reflects that appellant was in receipt of social security retirement
benefits from May 1, 2001 to December 24, 2005. The portion of the social security benefits of
appellants earned as a federal employee as part of his FERS retirement and the receipt of benefits
under the Act he received concurrently for this period is a prohibited duel benefit.4 An Office
overpayment calculation worksheet found that the FERS offset in the amount of $8,882.61 was
not made against the compensation he received under the Act. The Board finds that this created
an overpayment of compensation. There is no contrary evidence regarding the fact and the
amount of the overpayment. The Board finds that appellant received an overpayment of
$8,882.61 from May 1, 2001 to December 24, 2005.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.5 Section 8129(b) of the
Act6 provides that an overpayment of compensation shall be recovered by the Office unless
incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.7
Section 10.436 of the implementing regulations8 provide that recovery of an overpayment
would defeat the purpose of the Act if such recovery would cause hardship to a currently or
formerly entitled beneficiary because: the beneficiary from whom the Office seeks recovery
needs substantially all of his or her current income (including compensation benefits) to meet
current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed
a specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.9 An individual is deemed to need substantially all of his or her income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00.10
4

Id.

5

See Robert Atchison, 41 ECAB 83, 87 (1989).

6

5 U.S.C. § 8129(b).

7

Michael H. Wacks, 45 ECAB 791, 795 (1994).

8

20 C.F.R. § 10.436.

9

An individual assets must exceed a resource based on $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.6(a)(1)(b) (December 23, 2004).
10

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

4

Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.11
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver.12
ANALYSIS -- ISSUE 2
The Office hearing representative found that appellant was not at fault in the creation of
the overpayment. In determining that he was not entitled to waiver of recovery of the
overpayment, the hearing representative reviewed appellant’s income and expenses as set forth
by his financial records. Appellant had monthly income of $2,736.54. The Office hearing
representative reduced his monthly expenses from $3,246.54 to $1,588.80, noting that he had
provided financial documentation for only $779.47 of the expenses claimed. She disallowed
monthly expenses of $400.00 for appellant’s 57 grandchildren and for “Margo,” “Darnell” and
“Johnson” as they were not dependents. The hearing representative also disallowed $57.33 for
“SWA,” $12.00 for Puritan Pride and $234.25 for his father’s funeral and $125.00 for his car
repair, which represented one-time expenses and lacked supporting documentation.13 The Board
finds the Office properly disallowed these expenses as it is appellant’s burden of proof to
establish that the expenses are ordinary and necessary.14
The Board finds that it was reasonable for the Office to allow ordinary and necessary
living expenses of $1,588.80. Appellant’s income of $2,736.54 per month exceeded his
allowable monthly expenses of $1,588.80 by $1,147.74 per month. Therefore, the Board finds
that appellant does not qualify for waiver of the recovery of the overpayment under the defeat the
purpose of the Act standard.15
Further, there is no evidence in this case and appellant did not allege that he relinquished
a valuable right or changed his position for the worse in reliance on the excess compensation he
11

20 C.F.R. § 10.437.

12

Id. at § 10.438.

13

Id. at § 10.437(b).

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Action, Chapter
6.200.6(a)(3) (May 2004).
15

See supra note 6; George A. Rodriguez, 57 ECAB 224 (2005) (Office procedures state that an individual is
deemed to need substantially all of his or her income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00); Nina D. Newborn, 47 ECAB 132 (1995).

5

received for the period May 1, 2001 through December 24, 2005. Pursuant to its regulations, the
Office, therefore, properly found that recovery of the overpayment would not be against equity
or good conscience.
LEGAL PRECEDENT -- ISSUE 3
The amount of adjustment of continuing compensation to recover an overpayment lies
within the Office’s discretion. The analysis that determines the amount of adjustment is
substantially the same as that used to determine waiver.16 With regard to the amount withheld
from appellant’s continuing compensation payments to recover the amount of the overpayment,
section 10.441(a) of Office regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”17
ANALYSIS -- ISSUE 3
After determining that appellant was not entitled to waiver of the recovery of the
overpayment, the Office found that he could repay the overpayment by withholding $550.00 per
month from his continuing compensation. The record indicates that, after $550.00 is added to his
ordinary and necessary monthly expenses, his monthly income still exceeded expenses by
$1,147.74. The Board finds that the Office gave due regard to appellant’s financial
circumstances and did not abuse its discretion in determining that repayment of the overpayment
could be accomplished by withholding $550.00 per month from his continuing compensation.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $8,882.61, for which he was without fault because he received workers’ compensation
benefits while also receiving social security benefits during the period May 1, 2001 through
December 24, 2005; that the Office properly denied waiver of the recovery of the overpayment;
and that the Office properly directed recovery of the overpayment at the rate of $550.00 per
month from appellant’s continuing compensation payments.

16

Howard R. Nahikian, 53 ECAB 406 (2002).

17

20 C.F.R. § 10.441(a).

6

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

